PER CURIAM.
This cause having been' heard on the motion of attorneys for petitioners to dismiss the petition to review and set aside an order of the National Steel Labor Relations Board, heretofore filed herein, and it appearing to the court that the parties héreto have agreed to dismiss said petition and to vacate the order of said National Steel Labor Relations Board herein sought to be reviewed and set aside, it is ordered, adjudged, and decreed by this court that the petition to review and set aside an order of the National Steel Labor Relations Board herein be, and the same is, dismissed, without costs.